EXHIBIT 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES - 2007-A SERIES Monthly Servicer's Statement for the month endedSeptember 30, 2007 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 55.56% From 01-Sep-07 17-Sep-07 15-Oct-07 Floating Allocation Percentage at Month-End 71.37% To 30-Sep-07 15-Oct-07 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2007-A balances were: Payment Date Period Period 5/17/2010 11/1/2009 No Notes $1,000,000,000.00 Principal Amount of Debt $1,000,000,000.00 Required Overcollateralization 133,144,476.00 Incremental Overcollateralization Amount 0.00 Series Nominal Liquidation Amount $1,133,144,476.00 Required Participation Amount 1,198,144,476.00 Accumulation Account Excess Receivables 420,812,904.92 Beginning $0.00 Total Collateral $1,618,957,380.92 Additions $0.00 Ending Balance $0.00 Collateral as Percent of Notes 161.90% NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 28 Total Pool LIBOR 5.752500% Beginning Gross Principal Pool Balance $3,190,338,376.92 Applicable Margin 0.000000% Total Principal Collections (1,490,446,167.54) 5.752500% Investment in New Receivables 1,539,619,050.43 Receivables Added for Additional Accounts - Actual Per $1000 Repurchases (1,619,867.08) Interest $4,474,166.67 $4.71 Principal Default Amounts - Principal $0.00 $0.00 Principal Reallocation - Unused Fee $0.00 $0.00 New Series Issued During Collection Period $4.71 Less Net CMA Offset (317,668,196.20) Less Servicing Adjustment (6,099,910.84) Total Due Investors $4,474,166.67 5.752500% Ending Balance $2,914,123,285.69 Servicing Fee 944,287.06 Excess Cash Flow $2,142,730.19 SAP for Next Period 55.56% Average Receivable Balance $2,876,123,727.83 Monthly Payment Rate 51.82% Reserve Account Interest Collections Required Balance $7,500,000.00 During the past collection period, the following activity occurred: Current Balance 7,500,000.00 Deficit/(Excess) $0.00 NMOTR Total Pool Total Interest Collections $19,069,581.31 Principal Reallocations 0.00 Recoveries on Receivables Written Off 0.00 Total Available $19,069,581.31 Page 5 of 7
